DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Alchas et al. (USP 5,372,945).
Regarding claim 17, Alchas discloses a centrifugal separation container which is revolved around a rotation axis (title/abstract) in figure 4, the centrifugal separation container comprising: 
a separation housing which comprises a distal region which is disposed on a distal side than a liquid-to-be-treated supply port and a proximal region which is disposed only on a proximal side than the liquid-to-be-treated supply port, with respect to the rotation axis, and in which a liquid-to-be-treated discharge port is provided in the proximal region (separation part 11, supply port 20, discharge port 25, proximal region in figure 4 begins immediately above the horizontal line drawn from 20 and distal region begins immediately below said horizontal line); and 
a recovery housing which is disposed on a distal side than the distal region with respect to the rotation axis, communicates with a distal end portion of the distal region through a communication path (portion of flow are immediately preceding valve 37 that is tubular as opposed to the conical aspect of 15), and is filled with a recovery liquid for dispersing dispersoids that are to be centrifuged in a liquid to be treated (31, filled during operation, see also ports 34/35, C7/L40-65).
Alchas further provides a filter which has a cylindrical shape (screen 28, C7/L34-35, “…screen 28 is shown in the shape of a cylinder…”) which is accommodated in the proximal side within the proximal region (see figure 4, screen 28 is in both proximal and distal regions/side; claim does not preclude dual occupancy of the screen) and filters the liquid to be treated which flows into the liquid-to-be-treated discharge port (28; at least a portion of the filter is within the proximal region - note claims do not require the entire filter accommodated within the proximal region).
Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
Applicant argues that disposing of the filter only on the proximal region provides particular benefits. Such benefits are not commensurate with the scope of the claim. Applicant further argues that the technical advantage provided by a filter only on the proximal side/proximal region is not found. Likewise, such technical advantage is not commensurate with the scope of the claim. Applicant additionally argues that Alchas does not require the filter to be only on the proximal side/region. This is likewise not commensurate with the scope of the claim as the claim does not preclude or prevent the filter from being partially within both regions. While limiting language “only” was amended to the claim, this impacted the definition of the proximal region as opposed to limiting where the filter actually is or can be.
Allowable Subject Matter
Claims 1-4, 6-7, 9-10, 12-13, 15-16, 18, and 19-22 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759